         Case 2:20-cv-00785-JJT Document 18 Filed 06/19/20 Page 1 of 15



 1   Brian A. Cabianca (AZ Bar No. 016410)
     brian.cabianca@squirepb.com
 2   Gregory Schneider (AZ Bar No. 034309)
     gregory.schneider@squirepb.com
 3   SQUIRE PATTON BOGGS (US) LLP
     One East Washington Street, Suite 2700
 4
     Phoenix, Arizona 85004
 5   Tel: (602) 528-4000
     Fax: (602) 253-8129
 6                                                    Michael H. Carpenter (Admitted Pro
     Aneca E. Lasley (Admitted Pro Hac Vice)          Hac Vice)
 7   aneca.lasley@squirepb.com                        carpenter@carpenterlipps.com
     SQUIRE PATTON BOGGS (US) LLP                     CARPENTER LIPPS & LELAND LLP
 8   2000 Huntington Center                           280 Plaza, Suite 1300
     41 South High Street                             280 North High Street
 9   Columbus, Ohio 43215                             Columbus, Ohio 43215
     Tel: (614) 365-2700                              Tel: (614) 365-4100
10   Fax: (614) 365-2499                              Fax: (614) 365-9145
11
                         IN THE UNITED STATES DISTRICT COURT
12
                                    DISTRICT OF ARIZONA
13
14                                           )          Case No. 2:20-cv-00785-JJT
     Border Chicken AZ LLC,                  )
15                                           )          MOTION OF DEFENDANT
                  Plaintiff,                 )          ALLIED PROPERTY AND
16
                                             )          CASUALTY INSURANCE
17                                           )          COMPANY TO DISMISS
     v.                                      )          PLAINTIFF’S AMENDED
18                                           )          COMPLAINT
19   Nationwide Mutual Insurance Company, et )
     al.                                     )          (Oral Argument Requested)
20                                           )
                  Defendants.                )          (Assigned to Honorable Judge John J.
21                                           )          Tuchi)
22                                           )

23
            Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, defendant Allied
24
     Property and Casualty Insurance Company (“Defendant”) moves to dismiss plaintiff’s
25
     Amended Complaint for failure to state a claim. Defendant also seeks dismissal of certain
26
     claims pursuant to Rule 12(b)(2) for lack of personal jurisdiction. Grounds for this Motion
27
     are provided in the accompanying Memorandum In Support.
28
          Case 2:20-cv-00785-JJT Document 18 Filed 06/19/20 Page 2 of 15



 1                                MEMORANDUM IN SUPPORT
 2   I.      INTRODUCTION.
 3           Plaintiff, a fast-food franchise operator with 14 franchises in Arizona and one in
 4   New Mexico, alleges it has a policy that provides coverage for the business losses it
 5   suffered stemming from the SARS-CoV-2 coronavirus and/or its resulting disease, COVID-
 6   19. Plaintiff’s original Complaint failed to inform the Court that the subject policy contains
 7   a virus exclusion, which bars plaintiff’s claims. Even more remarkably, plaintiff still does
 8   not mention the virus exclusion in its Amended Complaint, even though Defendant raised
 9   the virus exclusion in its motion to dismiss the original Complaint (and in the parties’ meet
10   and confer prior to the filing of that motion).
11          Plaintiff cannot avoid dismissal, however, by pretending that the virus exclusion
12   does not exist. Specifically, the virus exclusion expressly excludes coverage in this case:
13                  We will not pay for loss or damage caused directly or
                    indirectly by any of the following . . . regardless of any other
14                  cause or event that contributes concurrently or in any sequence
                    to the loss . . . virus, bacterium or other microorganism that
15                  induces or is capable of inducing physical distress, illness or
                    disease.
16
17   [Premier Businessowners Policy (“Policy”) at § B(1)(i), attached hereto in full as Exhibit A

18   and with relevant excerpts as Exhibit B.1]

19           It is black-letter law that this Court should apply the Policy – including the clear

20   and unambiguous virus exclusion – as written. This Court and the Ninth Circuit repeatedly

21   have enforced clear and unambiguous policy exclusions, including similar mold/bacteria

22   exclusions. See, e.g., Cooper v. Am. Family Mut. Ins. Co., 184 F. Supp. 2d 960, 963 (D.

23   Ariz. 2002) (“The policy says loss caused by mold is excluded. Enforcing the policy as

24   written, this Court concludes loss caused by mold is excluded”). This Court should do the

25   same here. While the coronavirus is a health concern, this is not grounds to rewrite

26   plaintiff’s insurance contract. As the Arizona Supreme Court has cautioned, a court

27
      1
        Because the Amended Complaint necessarily relies on the insurance policy, it is central to
28    plaintiff’s claims and this Court may consider it on a motion to dismiss. See Marder v.
      Lopez, 450 F.3d 445, 448 (9th Cir. 2006).
                                                -2-
           Case 2:20-cv-00785-JJT Document 18 Filed 06/19/20 Page 3 of 15



 1   “‘should not attempt to revise the policy to increase the risk or extend liability just to
 2   accomplish a so-called good purpose.” Sec. Ins. Co. of Hartford v. Andersen, 763 P.2d 246,
 3   248 (Ariz. 1988). In short, the virus exclusion bars coverage in this case.
 4           Plaintiff also alleges that its Policy provides coverage under a “Civil Authority”
 5   provision, including Civil Authority coverage for business income. The virus exclusion,
 6   however, plainly applies to and bars coverage under the policy’s “Civil Authority”
 7   provision as well. Furthermore, “Civil Authority” coverage only applies where plaintiff has
 8   been prohibited from accessing its premises and where there has been a complete cessation
 9   of operations. [See Ex. A, Policy §§ A(5)(g) & (j);] Alon v. State Farm Fire & Cas. Co.,
10   2013 WL 12250466 at *6 (D. Ariz. Feb. 25, 2013) (“Courts have consistently construed the
11   ‘necessary suspension of your operations’ language to mean a complete cessation of all
12   business activities.”) (compiling cases) (emphasis added). Neither occurred here. Plaintiff
13   concedes that its restaurants have been permitted to continue providing customers with pick
14   up, delivery and drive-thru services. [See Am. Compl. ¶ 25.]
15            Accordingly, plaintiff has no claim for coverage under the terms of the Policy, and
16   plaintiff’s Amended Complaint should be dismissed with prejudice as a matter of law and
17   Defendant awarded its fees and costs pursuant to A.R.S. § 12-341.01.2
18   II.      BACKGROUND.
19            A.    Amended Complaint Allegations.
20            Plaintiff’s Amended Complaint contains no material changes (other than the
21   removal of Nationwide Mutual Insurance Company as a named defendant). Plaintiff is in
22   the fast food business and has “15 franchises of Church’s Fried Chicken and one franchise
23   of Little Caesars Pizza, 14 in Arizona and 1 in New Mexico.” [See Am. Compl. ¶ 7.]
24   Plaintiff alleges Defendants issued to it a Premier Businessowners Policy with Policy
25   Number ACP 30-1-8831950. [See Am. Compl. ¶ 1.]
26            Plaintiff alleges that the Policy provides “Additional Coverage” under a “Civil
27   2
         Additional grounds to exclude coverage under the Policy exist, including that the
     coronavirus has not caused direct physical damage to the covered property. In filing this
28   motion to dismiss, Defendants are not waiving the right to raise such additional grounds at
     a later time, if necessary.
                                               -3-
          Case 2:20-cv-00785-JJT Document 18 Filed 06/19/20 Page 4 of 15



 1   Authority” provision of the Policy. [See Am. Compl. ¶¶ 15-19.] Plaintiff further alleges
 2   that it has sustained a “Covered Loss due to civil authority orders[,]” specifically, due to
 3   Executive Orders 2020-09 and 2020-18 issued on March 19 and March 30, 2020,
 4   respectively, by the Governor of the State of Arizona. [See Am. Compl. ¶¶ 22-27; Mar. 19,
 5   2020 Order and Mar. 30, 2020 Order (“Governor’s Orders”), attached hereto as Exhibit
 6   C.3]
 7           As plaintiff concedes, however, the Governor’s Orders expressly permit restaurants
 8   to “continue serving the public through pick up, delivery and drive-thru operations.” [Am.
 9   Compl. ¶ 25; see also Am. Compl. ¶ 27 (“This Executive Order shall not be construed to
10   prohibit . . . operating . . . restaurants and food services providing delivery or take-away
11   services . . . .”).]
12            Plaintiff does not allege that any civil authority has prohibited access to its premises
13   or that it has had to suspend its operations. Nonetheless, plaintiff alleges that it has suffered
14   “Covered Losses” as a result of the Governor’s Orders. [See Am. Compl. ¶ 28.] Plaintiff
15   alleges that “Defendants have . . . wrongfully repudiated coverage under the Policy for such
16   Covered Losses[.]” [See Am. Compl. ¶ 29.] Plaintiff does not allege it submitted a claim
17   to Defendant, and suggests that relief is appropriate on a class-wide basis “irrespective of
18   whether members of the Class have filed a claim.” [See Am. Compl. ¶ 199.]
19    Plaintiff asserts claims for breach of contract and declaratory judgment. [See Am. Compl.
20   Counts I & II.] Plaintiff also seeks certification of a national class, and Arizona and New
21   Mexico subclasses, of insureds with in-force policies issued by Defendant. [See Am.
22   Compl. ¶ 171.]
23            B.      Relevant Terms Of The Subject Policy.
24            The Policy provides coverage for “direct physical loss of or damage to Covered
25   Property at the described premises . . . caused by or resulting from any Covered Cause of
26   Loss.” [See Ex. A, Policy § (A); Ex. B., Policy at p.2.] Additional “Civil Authority”
27    3
         The Court may consider the complete text of the Governor’s Orders in considering this
      motion to dismiss because they are a matter of public record. See Coto Settlement v.
28    Eisenberg, 593 F.3d 1031, 1038 (9th Cir. 2010) (“On a motion to dismiss, we may consider
      . . . matters of public record.”).
                                                -4-
         Case 2:20-cv-00785-JJT Document 18 Filed 06/19/20 Page 5 of 15



 1   coverage is provided “[w]hen a Covered Cause of Loss causes damage to property other
 2   than the property at the described premises . . . caused by action of civil authority that
 3   prohibits access to the described premises[.]” [Ex. A, Policy § (A)(5)(j); Ex. B, Policy at
 4   p.8.] In short, the Policy only provides coverage for a “Covered Cause of Loss.”
 5             The definition of a “Covered Cause of Loss,” however, clearly and unambiguously
 6   excludes from coverage any loss or damage identified in the Exclusions section of the
 7   Policy:
 8                    3.     COVERED CAUSES OF LOSS
 9                    This Coverage Form insures against direct physical loss unless
10                    the loss is:

11                    a.     Excluded in Section B. EXCLUSIONS;

12   [Ex. A, Policy § (A)(3)(a); Ex. B, Policy at p.3.] The Exclusions section of the Policy, in

13   turn, clearly and unambiguously excludes losses arising from or relating to a virus:

14                    B. EXCLUSIONS

15                           1.      We will not pay for loss or damage caused
                      directly or indirectly by any of the following. Such loss or
16                    damage is excluded regardless of any other cause or event that
                      contributes concurrently or in any sequence to the loss. These
17                    exclusions apply whether or not the loss event results in
                      widespread damage or affects a substantial area.
18
                             ***
19
                             i.     Virus Or Bacteria
20
                                    (1)    Any virus, bacterium or other
21                                  microorganism that induces or is capable of
                                    inducing physical distress, illness or disease.
22
23   [Ex. A, Policy § (B)(1)(i)(1); Ex. B, Policy at pp. 21, 23.]

24             Even if a Covered Cause of Loss exists, and no exclusion applies, the Policy still

25   only provides coverage for loss of business income where there has been a “suspension” of

26   operations:
                      5.     ADDITIONAL COVERAGES
27
                      ****
28
                             g.     Business Income
                                                    -5-
            Case 2:20-cv-00785-JJT Document 18 Filed 06/19/20 Page 6 of 15



 1
                             (1)    Business Income with Ordinary Payroll
 2                                  Limitation
 3                                  (a)    We will pay for the actual loss of
                                    “business income” you sustain due to the
 4                                  necessary suspension of your “operations” during
                                    the “period of restoration.” The suspension must
 5                                  be caused by direct physical loss of or damage to
                                    property at the described premises.
 6
     [Ex. A, Policy § (A)(5)(g); Ex. B, Policy at p. 6-7.]
 7
 8   III.     APPLICABLE LEGAL STANDARDS.
 9            A.      Motion To Dismiss.
10            To withstand a motion to dismiss under Fed. R. Civ. P. 12(b)(6), a plaintiff must
11   proffer “more than an unadorned, the defendant-unlawfully-harmed-me accusation.”
12   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Rather, the complaint must “contain sufficient
13   factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id.
14   In other words, plaintiffs must “nudge their claims across the line from conceivable to
15   plausible.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Mere “labels and
16   conclusions” or “a formulaic recitation of a cause of action’s elements will not do.”
17   Twombly, 550 U.S. at 545.
18            This Court “may consider evidence on which the complaint ‘necessarily relies’ if:
19   (1) the complaint refers to the document; (2) the document is central to the plaintiff’s claim;
20   and (3) no party questions the authenticity of the copy attached to the 12(b)(6) motion.”
21   Marder v. Lopez, 450 F.3d 445, 448 (9th Cir. 2006) (citations omitted); see also Raygarr
22   LLC v. Emp’rs Mut. Cas. Co., 2018 WL 4207998 at *2 (D. Ariz. Sept. 4, 2018)
23   (considering insurance policy referenced throughout complaint). Here, plaintiff’s
24   complaint not only refers to the Policy attached to this Motion as Exhibit A, but also it is
25   the basis for plaintiff’s claims. Accordingly, the Court may consider the Policy on
26   defendants’ Rule 12(b)(6) motion to dismiss.
27            B.      Construction Of Insurance Policy Terms.
28            Because this case arises out of this Court’s diversity jurisdiction, Arizona law

                                                    -6-
           Case 2:20-cv-00785-JJT Document 18 Filed 06/19/20 Page 7 of 15



 1   governs the interpretation of the insurance contract at issue. See Colony Ins. Co. v. Events
 2   Plus, Inc., 585 F. Supp. 2d 1148, 1151 (D. Ariz. 2008) (applying Arizona law to insurance
 3   contract); AMERCO v. Nat’l Union Fire Ins. Co. of Pittsburgh, 2014 WL 2094198 at *3 (D.
 4   Ariz. May 20, 2014) (same).
 5            Under Arizona law, “[c]ourts construe an insurance contract according to its plain
 6   and ordinary meaning.” AMERCO at *3. “Unambiguous provisions must be given effect
 7   as written” and “[w]hen policy language is unambiguous, the court does not create
 8   ambiguity to find coverage.” Id. Furthermore, “[a]n insurer may limit its liability by
 9   imposing conditions and restrictions as long as those restrictions are not contrary to public
10   policy.” Cooper v. Am. Family Mut. Ins. Co., 184 F. Supp. 2d 960, 963 (D. Ariz. 2002)
11   (enforcing mold exclusion).
12            As the Arizona Supreme Court has cautioned, “[w]here the policy language is clear,
13   a court may not take ‘the easy way out’ by inventing ambiguity, and then resolving it to
14   find coverage where none exists under the policy.” Sec. Ins. Co. of Hartford v. Andersen,
15   763 P.2d 246, 248 (Ariz. 1988). A court “‘should not attempt to revise the policy to
16   increase the risk or extend liability just to accomplish a so-called good purpose.’” Id.
17   (quoting Stearns-Roger Corp. v. Hartford Accident & Indem. Co., 571 P.2d 659,
18   662 (1977).
19   IV.     THE VIRUS EXCLUSION IN THE POLICY BARS PLAINTIFF’S CLAIMS
             AS A MATTER OF LAW.
20
21            This Court must apply the language of the Policy as written. Here, the applicable
22   language is clear and unambiguous: the Policy expressly excludes from coverage any loss
23   or damage caused directly or indirectly by a virus, and regardless of any other cause or
24   event contributing to any alleged loss. Specifically, the Policy provides as follows:
25                  B. EXCLUSIONS
26                         1.      We will not pay for loss or damage caused
                    directly or indirectly by any of the following. Such loss or
27                  damage is excluded regardless of any other cause or event that
                    contributes concurrently or in any sequence to the loss. These
28                  exclusions apply whether or not the loss event results in
                    widespread damage or affects a substantial area.
                                                   -7-
         Case 2:20-cv-00785-JJT Document 18 Filed 06/19/20 Page 8 of 15



 1
                           ***
 2
                           i.     Virus Or Bacteria
 3
                                  (1)    Any virus, bacterium or other
 4                                microorganism that induces or is capable of
                                  inducing physical distress, illness or disease.
 5
 6   [Ex. B, Policy at p. 21, 23.] There is no ambiguity whatsoever in this language.

 7           Furthermore, plaintiff’s claims fall squarely within the plain language of the

 8   Policy’s virus exclusion. Plaintiff alleges that the coronavirus is a global pandemic, that a

 9   national emergency exists as a result of the coronavirus pandemic, and that governmental

10   orders have been issued to “slow the spread of COVID-19.” [Am. Compl. ¶ 23.]. In an

11   apparent effort to disguise the coronavirus as the cause of its losses, however, plaintiff has

12   altered certain of its prior references to the coronavirus, as demonstrated by the redline of

13   plaintiff’s Amended Complaint:

14                  1.    Plaintiff . . . and others similarly situated have suffered
                    business losses . . . in connection the current coronavirus
15                  pandemic (“the Pandemic”) and with the civil actions taken by
                    governmental authorities in efforts to quelladdress the current
16                  coronavirus pandemic (“the Pandemic.”).
17                  ****
18                  28.    As a consequence of the Pandemic (including
                    specifically damage to property caused by the coronavirus),
19                  Arizona Order 2020-09, and Executive Order 2020-18,
                    Plaintiff and the Additional Insureds have suffered Covered
20                  Losses under the Policy.
21
     [See Am. Compl. Redline ¶¶ 1, 28 (Doc. 17-1).] Plaintiff’s wordsmithing does not change
22
     the result: the alleged losses it incurred still arose from the coronavirus. Indeed, plaintiff
23
     still acknowledges that the subject governmental orders arose directly from the efforts to
24
     “address the current coronavirus pandemic,” and the Orders themselves make this
25
     abundantly clear. [See Am. Compl. ¶ 1; see also Ex. C, Goverenor’s Orders]. Furthermore,
26
     the virus exclusion expressly states that it bars coverage for any “loss or damage caused
27
     directly or indirectly” by a virus, and “regardless of any other cause or event that
28
     contributes concurrently or in any sequence to the loss.” [Ex. B, Policy at p. 21, 23.]
                                                   -8-
          Case 2:20-cv-00785-JJT Document 18 Filed 06/19/20 Page 9 of 15



 1           In sum, Plaintiff’s claims are based on alleged losses resulting (directly or
 2   indirectly) from the coronavirus – a cause of loss or damage expressly excluded from
 3   coverage under the terms of the Policy. This Court must apply the clear and unambiguous
 4   Policy language as written. Indeed, this Court and the Ninth Circuit previously have
 5   enforced similar mold/bacteria exclusions. See, e.g., Cooper, 184 F. Supp. 2d at 963 (“The
 6   policy says loss caused by mold is excluded. Enforcing the policy as written, this Court
 7   concludes loss caused by mold is excluded”); Canal Indem. Co. v. Adair Homes Inc., 445 F.
 8   App’x 938 (9th Cir. 2011) (mold and other exclusions clearly and unambiguously barred
 9   coverage); see also Polo Towers Master Owners Ass’n, Inc. v. Factory Mut. Ins. Co., 185 F.
10   App’x 636 (9th Cir. 2006) (contamination exclusion unambiguously barred coverage for
11   legionella bacteria in water). Accordingly, this Court should apply the virus exclusion as
12   written and should dismiss plaintiff’s claims as a matter of law.4
13   V.     THE CIVIL AUTHORITY PROVISION OF THE POLICY DOES NOT
            PROVIDE COVERAGE TO PLAINTIFF.
14
             Beyond failing to attach the Policy as an exhibit, Plaintiff ignores the Policy’s virus
15
     exclusion, making no mention of it anywhere in either its original Complaint, or
16
     remarkably, its Amended Complaint. Instead, plaintiff cites to the Policy’s Civil Authority
17
     coverage provision. Yet, that provision does not save plaintiff’s claims.
18
            A.        The Virus Exclusion Precludes Civil Authority Coverage.
19
            No Civil Authority coverage exists here because coverage is excluded by the virus
20
     exclusion. Specifically, Civil Authority coverage only exists where there is a “Covered
21
     Cause of Loss.” [See Ex. A, Policy at § (A)(5)(j); Ex. B, Policy at p.8.] A “Covered Cause
22
     of Loss,” in turn, expressly excludes any loss or damage identified in the Exclusions section
23
     of the Policy:
24
                      3.    COVERED CAUSES OF LOSS
25
                      This Coverage Form insures against direct physical loss unless
26
     4
       In fact, this Court repeatedly has enforced unambiguous policy exclusions in a variety of
27   contexts. See AMERCO v. Nat’l Union Fire Ins. Co. of Pittsburgh, 2014 WL 2094198 (D.
     Ariz. May 20, 2014); Colony Ins. Co. v. Events Plus, Inc., 585 F. Supp. 2d 1148 (D. Ariz.
28   2008); Holy Trinity Greek Orthodox Church v. Church Mut. Ins. Co., 2006 WL 18488 (D.
     Ariz. 2006).
                                                 -9-
         Case 2:20-cv-00785-JJT Document 18 Filed 06/19/20 Page 10 of 15



 1                  the loss is:
 2                  a.     Excluded in Section B. EXCLUSIONS;
 3   [Ex. A, Policy at § (A)(3); Ex. B, Policy at p.3.] Because the virus exclusion expressly
 4   excludes coverage for loss or damage arising (directly or indirectly) from the coronavirus,
 5   there is no “Covered Cause of Loss,” and plaintiff has no coverage under the Civil
 6   Authority provision – or any other provision – of the Policy as a matter of law.
 7           B.     No Order Has Prohibited Access To Plaintiff’s Premises.
 8          Even absent the virus exclusion, no Civil Authority coverage exists because plaintiff
 9   has access to its premises. Civil Authority coverage only arises when an “action of civil
10   authority . . . prohibits access to the described premises[.]” [Ex. A, Policy § (A)(5)(j); Ex.
11   B, Policy at p.8.] Plaintiff, however, does not (and cannot) allege that access to any of its
12   locations has been prohibited by any civil authority. To the contrary, plaintiff expressly
13   alleges that the Governor’s Orders permit restaurants to “continue serving the public
14   through pick up, delivery and drive-thru operations.” [Am. Compl. ¶ 25; see also Am.
15   Compl. ¶ 27 (“This Executive Order shall not be construed to prohibit . . . operating . . .
16   restaurants and food services providing delivery or take-away services”).] By its own
17   allegations, plaintiff, as an operator of fast food restaurants, has not been prohibited from
18   accessing its premises.5
19   In sum, the virus exclusion plainly excludes coverage under the Civil Authority provision
20   of the Policy, and plaintiff also has failed to allege that access to its premises has been
21   prohibited. Accordingly, plaintiff’s claims should be dismissed as a matter of law.
22
     5
        The websites for Plaintiff’s franchises make clear they have, in fact, been open for
23   business. For example, the website for the Church’s Chicken at 1840 W. Peoria Ave. – a
     location identified in the Policy – indicates that it has been open for “Drive Thru, Takeout
24   and Delivery.” [See Church’s Chicken 1840 W. Peoria Ave.: Fried Chicken in Phoenix, AZ,
     CHURCHS.COM (last visited Apr. 24, 2020), attached hereto as Exhibit D; Ex. B at Property
25   Declarations (identifying premises address as 1840 W. Peoria Ave).] Similarly, the website
     for the Little Caesars at 3730 W. Happy Valley Rd. – another location identified in the Policy
26   – also indicates that it remains open for delivery. [See 3730 West Happy Valley Rd,
     LITTLECAESARS.COM (last visited May 8, 2020), attached hereto as Exhibit E; Ex. B at
27   Property Declarations (identifying premises address as 3730 W. Happy Valley Rd.).] This
     Court may take judicial notice of these website pages. See, e.g., Matthews v. Nat’l Football
28   League Mgmt. Council, 688 F.3d 1107, 1113 (9th Cir. 2012) (taking judicial notice of NFL
     website).
                                                 - 10 -
           Case 2:20-cv-00785-JJT Document 18 Filed 06/19/20 Page 11 of 15



 1
     VI.     PLAINTIFF HAS NOT SUFFERED A SUSPENSION OF OPERATIONS.
 2
             The Policy’s provision of Civil Authority coverage for business income also cannot
 3
     save plaintiff’s claim for business losses. [See generally Ex. A, Policy §§ (A)(5)(j) &
 4
     (A)(5)(g).] The Policy only provides coverage for business income loss that arises from “a
 5
     necessary suspension of your ‘operations.’” [See id. at § (A)(5)(g); Ex. B, Policy at p. 6-7].
 6
     As this Court has noted in concluding coverage did not apply under a similar policy
 7
     provision, “[c]ourts have consistently construed the ‘necessary suspension of your
 8
     operations’ language to mean a complete cessation of all business activities.” Alon v. State
 9
     Farm Fire & Cas. Co., 2013 WL 12250466 at *6 (D. Ariz. Feb. 25, 2013) (compiling
10
     cases) (emphasis added).
11
              Here, plaintiff does not (and cannot) allege a complete cessation of all business
12
     activities. To the contrary, none of the Governor’s Orders that plaintiff relies on prohibited
13
     plaintiff from accessing its locations. [See Am. Compl. ¶¶ 25 & 27]. Plaintiff not only
14
     remains free to continue serving food to the public, but also has done so. [See supra note
15
     4.] These undisputed facts show there simply has been no complete cessation of operations.
16
              In an effort to avoid this conclusion, plaintiff incorrectly cites to a Policy definition
17
     of “suspension” that has no application here. Specifically, plaintiff alleges that the Policy
18
     defines “suspension” as a “(1) [] partial slowdown [] of business activities; and (2) “That a
19
     part or all of the described premises is rendered untenantable, . . .” [See Am. Compl. ¶ 21].
20
     Plaintiff, however, fails to inform the Court that this definition expressly applies only to a
21
     single Policy exclusion that is not at issue here:
22
                     5.     Business Income And Extra Expense Exclusions
23
                            a.      We will not pay for:
24
                                    (1)    Any “extra expense”, or increase of
25
                     “business income” loss, caused by or resulting from:
26
                     ****
27
                                           (b)    Suspension, lapse or cancellation of
28                   any license, lease or contract. But if the suspension, lapse or
                     cancellation is directly caused by the suspension of
                                                    - 11 -
        Case 2:20-cv-00785-JJT Document 18 Filed 06/19/20 Page 12 of 15



 1                    “operations”, we will cover such loss that affects your Business
                      Income during the “period of restoration” and any extension of
 2                    the “period of restoration” in accordance with the terms of the
                      Extended Business Income Additional Coverage.
 3
                      ****
 4
                           b.      With respect to this exclusion, suspension
 5                    means:
                                    (1)    The partial slowdown or complete
 6                    cessation of your business activities; and
 7                                 (2)   That a part or all of the described premises
                      is rendered untenantable, if coverage for Business Income
 8                    applies.
 9   [See Ex. A, Policy § (B)(5)(a), (b); Ex. B, Policy at p. 26 (emphasis added)].

10           By its own language, the definition of “suspension” cited by plaintiff applies only

11   “with respect to this exclusion,” i.e., the Business Income And Extra Expense Exclusion

12   governing the suspension, lapse or cancellation of a license, lease or contract. That

13   exclusion is not at issue here. Furthermore, even if this definition of suspension somehow

14   applied here – and it does not – it requires not only a slowdown of activities, but also that “a

15   part or all of the described premises is rendered untenantable.” Id. Plaintiff does not allege

16   anywhere in its Amended Complaint that its premises have been rendered untenantable. To

17   the contrary, as discussed, plaintiff continues to have access to its premises, and continues

18   to serve food. Accordingly, there has been no “suspension” of operations within the

19   meaning of the Policy, no coverage exists, and plaintiff’s claims should be dismissed as a

20   matter of law.

21   VII.   THIS COURT LACKS PERSONAL JURISDICTION OVER THE CLAIMS
            OF NON-FORUM PUTATIVE CLASS MEMBERS.
22
             In addition to the grounds set forth above, certain of plaintiff’s claims also fail for
23
     lack of personal jurisdiction under Rule 12(b)(2). In its Amended Complaint, plaintiff
24
     purports to seek certification of a national class of insureds and a subclass of New Mexico
25
     insureds. [See Am. Compl. ¶ 170.] Yet, this Court lacks personal jurisdiction over the
26
     claims of non-forum putative class members. See Wenokur v. AXA Equitable Life Ins. Co.,
27
     2017 WL 4357916 at *4 n. 4 (D. Ariz. Oct. 2, 2017) (citing Bristol-Meyers Squibb Co. v.
28
     Super. Ct. of Cal., 137 S. Ct. 1773 (2017)). No class exists or should exist, and the non-
                                                   - 12 -
        Case 2:20-cv-00785-JJT Document 18 Filed 06/19/20 Page 13 of 15



 1   forum class claims should be dismissed for lack of personal jurisdiction.
 2   VIII. CONCLUSION.
 3          As a matter of law and basic contract interpretation, plaintiff has no claim for
 4   coverage under the Policy. Accordingly, this Court should dismiss plaintiff’s claims with
 5   prejudice and award Defendant its fees and costs pursuant to A.R.S. § 12-341.01.
 6
     RESPECTFULLY SUBMITTED this 19th day of June, 2020.
 7
 8                                        /s/ Brian A. Cabianca
                                          Brian A. Cabianca
 9                                        Gregory Schneider
                                          SQUIRE PATTON BOGGS (US) LLP
10
                                          One East Washington Street, Suite 2700
11                                        Phoenix, Arizona 85004
                                          Tel: (602) 528-4000
12                                        Fax: (602) 253-8129
13                                        Aneca E. Lasley (Admitted Pro Hac Vice)
                                          SQUIRE PATTON BOGGS (US) LLP
14                                        2000 Huntington Center
                                          41 South High Street
15                                        Columbus, Ohio 43215
                                          Tel: (614) 365-2700
16                                        Fax: (614) 365-2499
17                                        Michael H. Carpenter (Admitted Pro Hac Vice)
                                          CARPENTER LIPPS & LELAND LLP
18                                        280 Plaza, Suite 1300
                                          280 North High Street
19                                        Columbus, Ohio 43215
                                          Tel: (614) 365-4100
20                                        Fax: (614) 365-9145
21                                        Counsel for Defendants Nationwide Mutual
                                          Insurance Company and Allied Property and
22                                        Casualty Insurance Company
23
24
25
26
27
28

                                                - 13 -
        Case 2:20-cv-00785-JJT Document 18 Filed 06/19/20 Page 14 of 15



 1                                        CERTIFICATION
 2           Pursuant to this Court’s April 28, 2020 Order and LRCiv 12.1(c), Defendants’
 3   counsel hereby certifies that prior to filing this motion they conferred with counsel for
     plaintiffs regarding the issues raised by this motion. The parties were unable to reach
 4   agreement.
 5
 6                                         /s/ Brian A. Cabianca
                                           Brian A. Cabianca
 7                                         Gregory Schneider
                                           SQUIRE PATTON BOGGS (US) LLP
 8                                         One East Washington Street, Suite 2700
 9                                         Phoenix, Arizona 85004
                                           Tel: (602) 528-4000
10                                         Fax: (602) 253-8129
11                                         Aneca E. Lasley (Admitted Pro Hac Vice)
                                           SQUIRE PATTON BOGGS (US) LLP
12                                         2000 Huntington Center
                                           41 South High Street
13                                         Columbus, Ohio 43215
                                           Tel: (614) 365-2700
14                                         Fax: (614) 365-2499
15                                         Michael H. Carpenter (Admitted Pro Hac Vice)
                                           CARPENTER LIPPS & LELAND LLP
16                                         280 Plaza, Suite 1300
                                           280 North High Street
17                                         Columbus, Ohio 43215
                                           Tel: (614) 365-4100
18                                         Fax: (614) 365-9145
19                                         Counsel for Defendants Nationwide Mutual
                                           Insurance Company and Allied Property and
20                                         Casualty Insurance Company
21
22
23
24
25
26
27
28

                                                  - 14 -
        Case 2:20-cv-00785-JJT Document 18 Filed 06/19/20 Page 15 of 15



 1                                CERTIFICATE OF SERVICE
 2
            I hereby certify that on the 19th day of June, 2020, I electronically transmitted the
 3
     attached document to the Clerk’s Office using the CM/ECF System for filing, and for
 4
     transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
 5
                   Andrew S. Friedman
 6                 Francis J. Balint, Jr.
                   Bonnett Fairbourn Friedman & Balint, P.C.
 7                 2325 E. Camelback Road, Suite 300
                   Phoenix, AZ 85016
 8
                   Deborah R. Gross
 9                 Melissa Mazur
                   Kaufman, Coren & Ress, P.C.
10                 2001 Market St., Suite 3900
                   Philadelphia, PA 19103
11
                   Keith M. Fleischman
12                 Joshua D. Glatter
                   Fleischman Bonner & Rocco LLP
13                 81 Main Street, Suite 515
                   White Plains, NY 10601
14
                   Attorneys for Plaintiff
15
16
                                                          /s/ Tanya Skeet
17
18
19
20
21
22
23
24
25
26
27
28

                                                 - 15 -
